





EXHIBIT B

TO

COMPENSATION COMMITTEE MINUTES







SOUTHWESTERN ENERGY COMPANY

2002 PERFORMANCE UNIT PLAN

(As Amended December 7, 2005 and December 11, 2008)







1.  Purpose of the Plan




This Southwestern Energy Company 2002 Performance Unit Plan is intended to
promote the interests of the Company and its shareholders by providing the
employees of the Company who are largely responsible for the management, growth
and protection of the business of the Company, with incentives and rewards for
their contribution to the increase in the value of the Company and to encourage
them to continue in the service of the Company.




2.  Definitions




Whenever used herein, the masculine pronoun shall be deemed to include the
feminine, the singular to include the plural, unless the context clearly
indicates otherwise, and the following capitalized words and phrases are used
herein with the meaning thereafter ascribed:




(a)

“Account” shall mean a bookkeeping account on the Company’s books established
pursuant to Section 5(b) of this Plan.  The Account shall initially reflect the
number of Performance Units granted to a Participant pursuant to Section 5(a) of
this Plan.




(b)

“Board of Directors” shall mean the Board of Directors of Southwestern.




(c)

"Cause", when used in connection with the termination of a Participant's
employment with the Company, shall mean the termination of the Participant's
employment by the Company on account of:




(i)

the willful and continued failure by the Participant to substantially perform
his duties and obligations (other than any such failure resulting from his
incapacity due to physical or mental illness), after a written demand for
substantial performance has been delivered to the Participant by the Company or
by the  Participant's supervisor, which demand identifies in reasonable detail
the manner in which the Participant is believed to have not substantially
 performed his or her duties;




(ii)

the Participant's willful and serious misconduct which has resulted in or could
reasonably be expected to result in material injury to the business, financial
condition or reputation of the Company;








B-1




--------------------------------------------------------------------------------







(iii)

the Participant's conviction of, or entering of a plea of nolo contendere to, a
crime that constitutes a felony or serious misdemeanor; or




(iv)

the breach by the Participant of any written covenant or agreement with the
Company not to disclose any information pertaining to the Company or not to
compete or interfere with the Company.




(d)

"Change in Control" shall mean the occurrence of any of the following:




(i)

any "person" (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange  Act of 1934 (the "Exchange Act"), an "Acquiring Person") becomes the
"beneficial owner" (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of Southwestern
representing 20% or more of the combined voting power of Southwestern's then
outstanding securities, provided, however, that any acquisition by:




(A)

Southwestern or any of its subsidiaries, or any employee benefit plan (or
related trust) sponsored or maintained by Southwestern or any of its
subsidiaries; or




(B)

any corporation with respect to which, immediately following such acquisition,
more than 60% of, respectively, the then outstanding shares of Common Stock of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, in the aggregate
by all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the outstanding Southwestern Common Stock
and Southwestern voting securities immediately prior to such acquisition in
substantially the same proportion as their ownership, immediately prior to such
acquisition, of the outstanding Southwestern Common Stock and Southwestern
voting securities, as the case may be, shall not constitute a Change in Control;
 




(ii)

consummation by Southwestern of a reorganization, merger or consolidation (a
"Business Combination"), in each case, with respect to which all or
substantially all of the individuals and entities who were their respective
beneficial owners of the outstanding Southwestern Common Stock and Southwestern
voting securities immediately prior to such Business Combination do not in the
aggregate, immediately following such Business Combination, beneficially own,
directly or indirectly, more than 60% of, respectively, the then outstanding
shares of Common Stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination in
substantially





B-2




--------------------------------------------------------------------------------







the same proportion as their ownership immediately prior to such Business
Combination of the outstanding Southwestern Common Stock and Southwestern voting
securities, as the case may be;

         

(iii)

any individual who is nominated by the Board of Directors for election to the
Board of Directors on any date fails to be so elected as a direct or indirect
result of any proxy fight or contested election for positions on the Board of
Directors;




(iv)

a "change in control" of Southwestern of a nature that would be required  to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Exchange Act occurs;




(v)

(A)

a complete liquidation or dissolution of Southwestern, or




(B)

a sale or other disposition  of all or substantially all of the assets of both
the Exploration and Production and the Utility  business segments of
Southwestern other than to a corporation with respect to which,  immediately
following such sale or disposition, more than 80% of, respectively, the then
outstanding shares of Common Stock and the combined voting power of the then
outstanding  voting securities entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, in the aggregate
by all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the outstanding Southwestern Common Stock
and Southwestern voting securities immediately prior to such sale or disposition
in substantially the same proportion as their ownership of the outstanding
Southwestern Common Stock and Southwestern voting securities, as the case may
be, immediately prior to such sale or disposition;




(vi)

other than with respect to a person who is employed in the Utility business
segment of Southwestern, the sale or other disposition of all or substantially
all the assets of  the  Exploration and Production business segment other than
to a corporation with respect to which, immediately following such sale or
disposition, more than 80% of, respectively, the then outstanding shares of
Common Stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, in the aggregate by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Southwestern Common Stock and
Southwestern voting securities immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the outstanding
Southwestern Common Stock and Southwestern voting securities, as the case may
be, immediately prior to such sale or disposition; or





B-3




--------------------------------------------------------------------------------










(vii)

a majority of the Board of Directors determines in its sole and absolute
discretion that there has been a Change in Control of Southwestern or that there
will be a Change in Control of Southwestern upon the occurrence of certain
specified events and such events occur.




(e)

“Commencement Date” shall mean, with respect to a particular grant of
Performance Units hereunder, the first day of the Plan Year immediately
following the date of grant of such Performance Units.




(f)

“Company” shall mean Southwestern and each of its Subsidiaries.




(g)

“Disability” shall mean a condition entitling a Participant to benefits under
the long-term disability policy maintained by the Company and applicable to him.




(h)

“Grant Agreement” shall mean a written document issued to a Participant that
shall specify the grant of Performance Units to the Participant, the applicable
Performance Measures set by the Plan Administrator and conditions to which the
grant is subject.




(i)

“Participant” shall mean an employee of the Company who is eligible to
participate in the Plan and to whom one or more Performance Units have been
granted pursuant to the Plan and, following the death of any such employee, his
or her successors, heirs, executors and administrators, as the case may be.




(j)

“Payment Value” shall mean, as of the end of each Performance Period, the value,
expressed in dollars, of each Performance Unit issued under the Plan.  The
Payment Value will be determined by multiplying the target value by the
percentage or percentages assigned to the level of the Company’s actual
financial performance, based on the Performance Measures and based on associated
percentages assigned to the various levels of performance of the Performance
Measures at the beginning of the Performance Period.  If the attainment of a
Performance Measure occurs between the stated levels, the Payment Value will be
determined by linear extrapolation.




(k)

“Performance Measures” shall mean the possible standards for measuring the
Payment Value of the Performance Units, as determined by the Plan Administrator
on the date of grant and as more particularly set forth in the Grant Agreement.




Relative performance will be measured against goals or against peers, as
determined by the Plan Administrator on the date of grant.




(l)

“Performance Period” shall mean the time period over which the Performance
Measures will be analyzed for purposes of determining the Payment Value of the
Performance Units granted to a Participant.  Unless otherwise specified by the





B-4




--------------------------------------------------------------------------------







Plan Administrator, the Performance Period shall be thirty-six months from the
Commencement Date.




(m)

“Performance Unit” shall mean a unit of interest under the Plan the value of
which depends upon the financial performance of the Company in comparison to the
Performance Measures specified for the applicable Performance Period.




(n)

“Plan” shall mean this Southwestern Energy Company 2002 Performance Unit Plan,
as it may be amended from time to time.




(o)

“Plan Administrator” shall mean the individual or individuals as the Board of
Directors shall appoint from time to time to administer the Plan and to
otherwise exercise and perform the authority and functions assigned to the Plan
Administrator under the terms of the Plan, as set forth in Section 3 of this
Plan.




(p)

“Plan Year” shall mean Southwestern’s fiscal year.




(q)

“Retirement” shall mean the termination of employment of a Participant with the
Company for reasons other than Cause on or after the first date on which the
Participant has both attained age 65 and completed five (5) years of service
with the Company.




(r)

“Southwestern” shall mean Southwestern Energy Company, an Arkansas corporation,
and any successor thereto.




(s)

“Subsidiary” shall mean any “subsidiary corporation” within the meaning of
Section 425(f) of the Internal Revenue Code of 1986, as amended from time to
time.




(t)

“Vesting Date” shall mean the date established by the Plan Administrator on
which a Performance Unit may vest and becomes non-forfeitable except as set
forth in Section 5 of this Plan.




3.  Administration of the Plan




The Plan shall be administered by a committee of the Board of Directors
consisting of two or more persons, at least two of whom qualify as a
"non-employee director," within the meaning of Rule 16b-3 promulgated under
Section 16 of the Exchange Act, and an "outside director," within the meaning of
Treasury Regulation Section 1.162-27(e)(2).  The Plan Administrator shall,
consistent with the terms of the Plan, from time to time designate the employees
of the Company who shall be granted Performance Units under the Plan.  All of
the powers and responsibilities of the Plan Administrator under the Plan may be
delegated by the Plan Administrator, in writing, to any subplan administrator
thereof. In addition, the Plan Administrator may authorize an executive officer
of Southwestern to grant Performance Units to a specified group of employees and
within a specified period of time.








B-5




--------------------------------------------------------------------------------







The Plan Administrator shall have full, discretionary authority to administer
the Plan, including discretionary authority to interpret and construe any and
all provisions of the Plan and the terms of any Performance Unit (and any
agreement evidencing any Performance Unit) granted thereunder and to adopt and
amend from time to time such rules and regulations for the administration of the
Plan as the Plan Administrator may deem necessary or appropriate.  Decisions of
the Plan Administrator shall be final, binding and conclusive on all parties.




At or after the date of grant of a Performance Unit under the Plan, the Plan
Administrator may




(a)

accelerate the date on which any such Performance Unit becomes vested or paid,




(b)

extend the term of any such Performance Unit, including, without limitation,
extending the period following a termination of a Participant’s employment
during which  any Performance Unit may remain outstanding, or




(c)

waive any conditions to vesting of any such Performance Unit.




Whether an authorized leave of absence, or absence in military or government
service, shall constitute termination of employment shall be determined by the
Plan Administrator.




No member of the Plan Administrator shall be liable for any action, omission or
determination relating to the Plan, and Southwestern shall indemnify and hold
harmless each member of the Plan Administrator and each other director or
employee of the Company to whom any duty or power relating to the administration
or interpretation of the Plan has been delegated against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Plan Administrator) arising out of any action,
omission or determination relating to the Plan, unless, in either case, such
action, omission or determination was taken or made by such member, director or
employee in bad faith and without reasonable belief that it was in the best
interests of the Company.




4.  Eligibility




The employees who shall be eligible to receive Performance Units pursuant to the
Plan shall be those employees of the Company that the Plan Administrator shall
select from time to time, including those key employees (including officers of
Southwestern, whether or not they are directors of Southwestern) who are largely
responsible for the management, growth and protection of the business of the
Company.  All Performance Units granted under the Plan shall be evidenced by a
separate Grant Agreement entered into by the Company and the recipient of such
award.




5.  Performance Units




The Plan Administrator may grant Performance Units pursuant to the Plan.  Each
grant of a Performance Unit shall be evidenced by a Grant Agreement in such form
as the Plan Administrator shall from time to time approve.  Each grant of a
Performance Unit shall comply with and be subject to the following terms and
conditions:








B-6




--------------------------------------------------------------------------------







(a)

Grants




For each Performance Period, the Plan Administrator shall determine whether to
grant any Performance Units and, if Performance Units are granted, the Plan
Administrator shall notify those Participants who are to receive grants, which
shall be evidenced by a Grant Agreement between Southwestern and the
Participant.  The number of Performance Units to be granted to a Participant
shall be determined by the Plan Administrator based on the Participant's role
and responsibilities and competitive levels of long-term compensation.   No
fractional Performance Units shall be granted.




For each Performance Period, the Plan Administrator shall determine the
Performance Measures for the Performance Period, determine the weighting of the
Performance Measures for the Performance Period and specify such approvals in
the Grant Agreement.




(b)

Interests of a Participant




The Company shall create individual Accounts on its books to reflect the number
of Performance Units credited to each Participant for a Performance Period.  No
Participant or any other person shall under any circumstances acquire any
property interest in any specific assets of the Company, and the Plan shall be
unfunded.  Nothing contained in this Plan and no action taken pursuant hereto
shall create or be construed to create a fiduciary relationship between the
Company, the Plan Administrator or the Board of Directors and any Participant or
any other person. To the extent that any person acquires a right to receive
payment from the Company hereunder, such right shall be no greater than the
right of any unsecured general creditor of the Company.




(c)

Vesting




Except as provided in Section 5(f) or as specified in the Grant Agreement, each
Participant's right to the Performance Units awarded for any Performance Period
shall vest one-third per year starting on the day of the first anniversary of
the date of grant, provided that the Participant has not terminated employment.




(d)

Effect of Termination of Employment




(i)

Unless the Plan Administrator provides otherwise on or after the date of grant,
in the event that the employment of a Participant with the Company shall
terminate for any reason other than Cause, Disability, Retirement or death, all
unvested Performance Units granted to such Participant shall expire at the
commencement of business on the date of such termination, and no payment shall
be made to the Participant with respect thereto.  Except as otherwise provided
herein or in the Grant Agreement, Southwestern shall make payment respecting
vested Performance Units





B-7




--------------------------------------------------------------------------------







upon expiration of the original Performance Period under the original terms for
such vested Performance Units.




(ii)

In the event of the termination of a Participant’s employment for Cause, all
outstanding Performance Units granted to such Participant shall expire at the
commencement of business on the date of such termination, and no payment shall
be made to the Participant with respect thereto.




(iii)

In the event that the employment of a Participant with the Company shall
terminate on account of the death, Disability or Retirement of the Participant,
a portion of the unvested Performance Units granted to such Participant, to the
extent not forfeited or cancelled on or prior to such termination pursuant to
any provision hereof or the applicable Grant Agreement, shall vest on the date
of such termination.  The portion referred to in the preceding sentence shall be
determined separately under each Grant Agreement and shall be equal to the
product of (a) the total number of Performance Units granted to such Participant
under the applicable Grant Agreement and (b) a fraction, the numerator of which
is the total number of days that have elapsed between the Grant Date of such
Grant Agreement and the date such Participant’s employment terminated and the
denominator of which is the total number of days between the Grant Date of such
Grant Agreement and the final Vesting Date under such Grant Agreement.




(e)

Performance Unit Benefit




The Performance Units will have a Payment Value at the end of the applicable
Performance Period contingent upon the attainment of the Performance Measures,
as specified in the Participant’s Grant Agreement, as determined by the Plan
Administrator.




The Plan Administrator shall use Southwestern’s year end audited financial
statements in determining the extent to which the Performance Measures were
achieved during the relevant Performance Period.  The Plan Administrator shall
certify in writing whether and the extent to which the Performance Measure for
each Performance Period has been met within 120 days following the issuance of
such financial statements (the “Certification Period”).




The amount of the Payment Value due a Participant shall be made in cash.




Except as otherwise provided herein or in the Grant Agreement, Southwestern
shall pay the Participant the total amount of Payment Value due the Participant
at the conclusion of a Performance Period on such date following the conclusion
of such Performance Period as the Plan Administrator shall designate, but in no
event later than the earlier to occur of (i) the end of the Certification Period
or (ii)





B-8




--------------------------------------------------------------------------------







December 31 of the Plan Year immediately following the conclusion of such
Performance Period.




The Plan Administrator may permit a Participant to defer the receipt of some or
all of the payment due under this Section and have any such sum credited to a
deferred compensation plan maintained by the Company, provided that such
election is made before Payment Value is calculated and due, as specified by the
applicable deferred compensation plan.




(f)

Effect of Change in Control




Upon the occurrence of a Change in Control, each Performance Unit granted under
the Plan and outstanding at such time shall become fully and immediately vested.
 In full satisfaction of amounts due under the Performance Units, Southwestern
shall pay the Participant the target value (as specified in the Grant Agreement)
or, if greater and the Plan Administrator, in its sole discretion, elects, an
amount that the Plan Administrator determined to be the projected amount that
would have been payable had the Performance Period run its cycle.  Such amounts
shall be paid within five (5) business days after the Change in Control.




6.  No Special Employment Rights; No Right to Performance Unit




Nothing contained in the Plan or any Performance Unit shall confer upon any
Participant any right with respect to the continuation of his employment by the
Company or interfere in any way with the right of the Company at any time to
terminate such employment or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of a Performance
Unit.




No person shall have any claim or right to receive a Performance Unit hereunder.
 The Plan Administrator's granting of a Performance Unit to a Participant at any
time shall neither require the Plan Administrator to grant a Performance Unit to
such Participant or any other Participant or other person at any time nor
preclude the Plan Administrator from making subsequent grants to such
 Participant or any other Participant or other person.




7.  Withholding Taxes




Upon the payment to the Participant of the Payment Value of the Performance Unit
or any deferral of such payment, Southwestern shall have the right to withhold
from any such payment required to be made pursuant thereto or such deferral an
amount sufficient to satisfy the Federal, state and/or local withholding tax
requirements, if any, attributable to such payment.




8.  Amendment or Termination of the Plan




The Board of Directors or Plan Administrator may at any time suspend or
discontinue the Plan or revise or amend it in any respect whatsoever.








B-9




--------------------------------------------------------------------------------







Nothing herein shall restrict the Plan Administrator's ability to exercise its
discretionary authority hereunder pursuant to Section 3 hereof, which discretion
may be exercised without amendment to the Plan. However, no action hereunder
may, without the consent of a Participant, reduce the Participant's rights under
any previously granted and outstanding Performance Units.  Nothing herein shall
limit the right of the Company to pay compensation of any kind outside the terms
of the Plan.




9.  Transferability of Performance Unit




During the lifetime of a Participant, each Performance Unit to the Participant
shall be exercisable by such Participant.  No Performance Unit shall be
assignable or transferable otherwise than by will or by the laws of descent and
distribution.




10.  Failure to Comply




In addition to the remedies of Southwestern elsewhere provided for herein,
failure by a Participant to comply with any of the terms and conditions of the
Plan or the agreement executed by such Participant evidencing a Performance
Unit, unless such failure is remedied by such Participant within ten days after
having been notified of such failure by the Plan Administrator, shall be grounds
for the cancellation and forfeiture of such Performance Unit, in whole or in
part, as the Plan Administrator may determine.




11.  Adjustment.

Upon the occurrence of any event which could reasonably be expected to have an
impact on the stock or Performance Measures of the Company or its peer
companies, the Plan Administrator shall have the right, but not the obligation,
in its sole discretion, to make such adjustments to the calculations of the
payments to be made hereunder as it deems appropriate to reflect such events,
provided that no such adjustments shall reduce the Participant’s rights under
any previously granted and outstanding Performance Units.




12.  No Effect on Benefit Plans.




No amounts payable hereunder shall count in computing any benefits payable under
any other benefit plans maintained by the Company except to extent such plans
otherwise incorporate such payments by express reference to the Plan.




13.  Governing Law




The interpretation, performance and enforcement of this Plan shall be governed
by the laws of the State of Delaware, to the extent not preempted by Federal
law.




14.   Effective Date and Term of Plan




The Plan was adopted by the Board of Directors on December 11, 2002 and
effective as of  December 11, 2002.  No grants may be made under the Plan after
December 31, 2011.








B-10


